            Case 5:19-cv-01714-NC Document 30 Filed 10/21/19 Page 1 of 2



1    JENNIFER A. GOLINVEAUX (SBN 203056)        MICHAEL S. ELKIN
     jgolinveaux@winston.com                    (pro hac vice application pending)
2    Irina V. Lyapis (SBN 298723)               melkin@winston.com
     ilyapis@winston.com                        WINSTON & STRAWN LLP
3    WINSTON & STRAWN LLP                       200 Park Avenue
     101 California Street, 35th Floor          New York, NY 10166-4193
4    San Francisco, CA 94111-5840               Telephone:     (212) 294-6700
     Telephone:     (415) 591-1000              Facsimile:     (212) 294-4700
5    FACSIMILE: (415) 591-1400
6    DIANA HUGHES LEIDEN (SBN 267606)
     dhleiden@winston.com
7    WINSTON & STRAWN LLP
     333 South Grand Avenue, 38th Floor
8    Los Angeles, CA 90071-1543
     Telephone:    (213) 615-1700
9    Facsimile:    (213) 615-1750
10   Attorneys for Plaintiff
     Kittyhawk.io, Inc.
11
12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14
     KITTYHAWK.IO, INC., a Delaware              Case No. 5:19-cv-01714 NC
15   corporation,
16   Plaintiff,                                  NOTICE OF APPEARANCE
17   v.
18   KITTY HAWK CORPORATION, a Delaware
     corporation,
19
     Defendant.
20
21
22
23
24
25
26
27
28
                                      NOTICE OF APPEARANCE
                                                                        CASE NO. 5:19-CV-01714 NC
           Case 5:19-cv-01714-NC Document 30 Filed 10/21/19 Page 2 of 2



1           TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
2           PLEASE TAKE NOTICE that Michael S. Elkin of the law firm Winston & Strawn LLP
3    hereby enters his appearance in this action on behalf of Plaintiff Kittyhawk.io, Inc.
4
5    Dated: October 21, 2019                       WINSTON & STRAWN LLP
6                                                  By: /s/ Michael S. Elkin
                                                       MICHAEL S. ELKIN (pro hac vice application
7                                                      pending)
                                                       melkin@winston.com
8                                                      WINSTON & STRAWN LLP
                                                       200 Park Avenue
9                                                      New York, NY 10166-4193
                                                       Telephone:       (212) 294-6700
10                                                     Facsimile:       (212) 294-4700
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                      1
                                            NOTICE OF APPEARANCE
                                                                                   CASE NO. 5:19-CV-01714 NC
